DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 19, and 20 have been amended.
Claims 6 and 18 have been cancelled.
Claims 1-4, 7-12, 14-17, 19, and 20 have been examined.
The specification and claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Drawings
The drawings are objected to because of the following informalities.
The claims have been amended to require an instruction cache register. However, this element is not shown in the figures. Therefore, the figures fail to comply with 37 CFR 1.83(a), which states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at lines 9-10, “add, for a first branch instruction, one or more entries corresponding to the first branch instruction into the first-level branch target buffer....” Claim 1 recites again, at lines 11-12, “add the one or more entries corresponding to the first branch instruction into the first-level branch target buffer.” This language recites adding the same entries twice. However, this is inconsistent with the claim interpretation supported by the specification. The specification describes adding the entries a single time if both of the conditions in the limitations referenced above are satisfied. See, e.g., Figure 5. This inconsistency renders the scope of the claims indefinite. For purposes of examination, the claim is interpreted as adding the entries a single time. Claims 11, 19, and 20 have similar issues and are similarly rejected.  
Claims 2-4, 7-10, 12, and 14-17 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2004/0015683 by Emma et al. (hereinafter referred to as “Emma”).
Regarding claim 1, Emma discloses:
an instruction processing device, comprising: a first-level branch target buffer. configured to store entries of a first plurality of branch instructions; a second-level branch target buffer, configured to store entries of a second plurality of branch instructions, wherein the entries in the first-level branch target buffer are accessed faster than the entries in the second-level branch target buffer (Emma discloses, at ¶ [0082], a processor having a small fast L1 branch history table (BHT), and a larger slower L2 BHT.);
an instruction fetch unit coupled to the first-level branch target buffer and the second-level branch target buffer, the instruction fetch unit including circuitry configured to add, for a first branch instruction, one or more entries corresponding to the first branch instruction into the first- level branch target buffer when the one or more entries corresponding to the first branch instruction are identified in the second-level branch target buffer (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT, which includes one or more entries corresponding to a first branch instruction, to the L1 BHT. Emma also discloses, at ¶ [0085], using an instruction fetching mechanism to implement transferring from the L2 BHT to the L1 BHT.); and 
add the one or more entries corresponding to the first branch instruction into the first-level branch target buffer when it is determined that there is a performance loss when an instruction stream including a branch instruction having a branch instruction address matching the first branch instruction is executed (Emma discloses, at ¶ [0084], that prefetching from the L2 BHT to the L1 BHT improves performance, i.e., by staying ahead of the L1 BHT. This indicates that a performance loss would otherwise occur, which applies to instruction streams including the given branch instruction, i.e., having a branch address matching the first branch instruction.); and 
determine whether there is a performance loss according to whether at least a pre- set number of instructions are stored in an instruction cache register (Emma discloses, at ¶ [0086], determining that the instruction fetch mechanism is ahead of the decoder, in order to avoid pipeline stalls. As disclosed at ¶ [0045], this involves determining whether the instruction buffer stores the needed instructions. As disclosed at ¶ [0058], if the instruction buffer empties, i.e., if the number of instructions falls below the pre-set number of one, there is a delay, i.e., a performance loss.); and  
an execution unit including circuitry configured to execute the first branch instruction (Emma discloses, at ¶ [0047], an execution unit, which executes branch instructions.).

Regarding claim 2, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein the instruction fetch unit or the execution unit includes circuitry configured to add the one or more entries corresponding to the first branch instruction into the second-level branch target buffer according to an execution result of the first branch instruction (Emma discloses, at ¶ [0097], adding entries to the L2 BHT and L1 BHT in response to a mispredict, i.e., result.).

Regarding claim 3, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein the instruction fetch unit or the execution unit includes circuitry configured to update the one or more entries corresponding to the first branch instruction in the second-level branch target buffer according to an execution result of the first branch instruction (Emma discloses, at ¶ [0097], updating the L2 BHT and L1 BHT in response to a mispredict, i.e., result.).

Regarding claim 4, Emma discloses the elements of claim 2, as discussed above. Emma also discloses:
wherein the instruction fetch unit further comprises circuitry configured to: when the one or more entries corresponding to the first branch instruction are not identified in the second-level branch target buffer or the first-level branch target buffer, enter a waiting state to wait for an execution result of the first branch instruction (Emma discloses, at ¶ [0097], adding entries to the L2 BHT and L1 BHT in response to a mispredict, i.e., result, which requires waiting until the result of the branch instruction is determined, i.e., the branch is executed.).

Regarding claim 7, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein the first-level branch target buffer adopts a register structure such that entries are searched through a tag comprising a program pointer (PC); and the second-level branch target buffer uses a memory implemented with a multi- way set-associative structure and entries are searched using a hardware index comprising a PC to retrieve entries (Emma discloses, at ¶ [0095], the L1 BHT entries are accessed via the branch address (BA), which is a tag comprising the PC, i.e., branch instruction address, and the L2 BHT is a set associative structure searched using the BA, i.e., and index comprising the PC.).

Regarding claim 8, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein the one or more entries of the first branch instruction comprise: a branch instruction address and a jump target address (Emma discloses, at ¶ [0095], entries include a branch instruction address and branch target address.).

Regarding claim 9, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein the entries of the first plurality of branch instructions are contained in entries of the second plurality of branch instructions (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT to the L1 BHT, which discloses entries of the first plurality of branch instructions are included in the entries of the second plurality of branch instructions.).

Regarding claim 10, Emma discloses the elements of claim 1, as discussed above. Emma also discloses:
wherein for the first branch instruction, the instruction fetch unit simultaneously searches the second-level branch target buffer and the first-level branch target buffer (Emma discloses, at ¶ [0097], searching both the L1 BHT and the L2 BHT to determine if an entry exists, which discloses simultaneous searching.).

Regarding claim 11, Emma discloses:
an instruction processing method, comprising: for a first branch instruction, searching a first-level branch target buffer and a second-level branch target buffer, wherein entries in the first-level branch target buffer are accessed faster than entries in the second-level branch target buffer (Emma discloses, at ¶ [0082], a processor having a small fast L1 branch history table (BHT), and a larger slower L2 BHT.); 
in accordance with determining that one or more entries corresponding to the first branch instruction are identified in the second-level branch target buffer, adding the one or more entries corresponding to the first branch instruction into the first-level branch target buffer (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT to the L1 BHT.); and 
adding the one or more entries corresponding to the first branch instruction into the second- level branch target buffer according to an execution result of the first branch instruction (Emma discloses, at ¶ [0097], adding entries to the L2 BHT and L1 BHT in response to a mispredict, i.e., result.);
wherein the adding includes: in accordance with determining that there is a performance loss when an instruction stream including a branch instruction having a branch instruction address matching the first branch instruction is executed, adding the one or more entries corresponding to the first branch instruction into the first-level branch target buffer (Emma discloses, at ¶ [0084], that prefetching from the L2 BHT to the L1 BHT improves performance, i.e., by staying ahead of the L1 BHT. This indicates that a performance loss would otherwise occur, which applies to instruction streams including the given branch instruction, i.e., having a branch address matching the first branch instruction.); and 
determining whether there is a performance loss according to whether at least a pre- set number of instructions are stored in an instruction cache register (Emma discloses, at ¶ [0086], determining that the instruction fetch mechanism is ahead of the decoder, in order to avoid pipeline stalls. As disclosed at ¶ [0045], this involves determining whether the instruction buffer stores the needed instructions. As disclosed at ¶ [0058], if the instruction buffer empties, i.e., if the number of instructions falls below the pre-set number of one, there is a delay, i.e., a performance loss.).

Regarding claim 12, Emma discloses the elements of claim 11, as discussed above. Emma also discloses:
updating the one or more entries corresponding to the first branch instruction in the second-level branch target buffer according to the execution result of the first branch instruction (Emma discloses, at ¶ [0097], updating the L2 BHT and L1 BHT in response to a mispredict, i.e., result.).

Regarding claim 14, Emma discloses the elements of claim 11, as discussed above. Emma also discloses:
wherein the first-level branch target buffer adopts a register structure such that entries are searched through a tag comprising a PC; and the second-level branch target buffer uses a memory implemented with a multi-way set- associative structure and entries are searched using a hardware index comprising a PC to retrieve entries (Emma discloses, at ¶ [0095], the L1 BHT entries are accessed via the branch address (BA), which is a tag comprising the PC, i.e., branch instruction address, and the L2 BHT is a set associative structure searched using the BA, i.e., and index comprising the PC.).

Regarding claim 15, Emma discloses the elements of claim 11, as discussed above. Emma also discloses:
wherein the one or more entries of the first branch instruction comprise: a branch instruction address and a jump target address (Emma discloses, at ¶ [0095], entries include a branch instruction address and branch target address.).

Regarding claim 16, Emma discloses the elements of claim 11, as discussed above. Emma also discloses:
wherein the entries of the first plurality of branch instructions in the first-level branch target buffer are contained in the entries of the second plurality of branch instructions in the second-level branch target buffer (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT to the L1 BHT, which discloses entries of the first plurality of branch instructions are included in the entries of the second plurality of branch instructions.).

Regarding claim 17, Emma discloses the elements of claim 11, as discussed above. Emma also discloses:
wherein for the first branch instruction, the second-level branch target buffer and the first-level branch target buffer are simultaneously searched (Emma discloses, at ¶ [0097], searching both the L1 BHT and the L2 BHT to determine if an entry exists, which discloses simultaneous searching.).

Regarding claim 19, Emma discloses:
a computer system comprising: at least one processor; a memory (Emma discloses, at ¶ [0038], a system having a processor and memory.); and
 an instruction processing device comprising: a first-level branch target buffer, configured to store entries of a first plurality of branch instructions; a second-level branch target buffer, configured to store entries of a second plurality of branch instructions, wherein the entries in the first-level branch target buffer are accessed faster than the entries in the second-level branch target buffer (Emma discloses, at ¶ [0082], a processor having a small fast L1 branch history table (BHT), and a larger slower L2 BHT.); 
an instruction fetch unit coupled to the first-level branch target buffer and the second-level branch target buffer, the instruction fetch unit including circuitry configured to add, for a first branch instruction, one or more entries corresponding to the first branch instruction into the first-level branch target buffer when the one or more entries corresponding to the first branch instruction are identified in the second-level branch target buffer (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT to the L1 BHT. Emma also discloses, at ¶ [0085], using an instruction fetching mechanism to implement transferring from the L2 BHT to the L1 BHT.); and
add the one or more entries corresponding to the first branch instruction into the first-level branch target buffer when it is determined that there is a performance loss when an instruction stream including a branch instruction having a branch instruction address matching the first branch instruction is executed  (Emma discloses, at ¶ [0084], that prefetching from the L2 BHT to the L1 BHT improves performance, i.e., by staying ahead of the L1 BHT. This indicates that a performance loss would otherwise occur, which applies to instruction streams including the given branch instruction, i.e., having a branch address matching the first branch instruction.); and 
determine whether there is a performance loss according to whether at least a pre- set number of instructions are stored in an instruction cache register (Emma discloses, at ¶ [0086], determining that the instruction fetch mechanism is ahead of the decoder, in order to avoid pipeline stalls. As disclosed at ¶ [0045], this involves determining whether the instruction buffer stores the needed instructions. As disclosed at ¶ [0058], if the instruction buffer empties, i.e., if the number of instructions falls below the pre-set number of one, there is a delay, i.e., a performance loss.); and
an execution unit including circuitry configured to execute the first branch instruction (Emma discloses, at ¶ [0047], an execution unit, which executes branch instructions.).

Regarding claim 20, Emma discloses:
a system-on-chip comprising: the instruction processing device comprising: a first-level branch target buffer, configured to store entries of a first plurality of branch instructions; a second-level branch target buffer, configured to store entries of a second plurality of branch instructions, wherein the entries in the first-level branch target buffer are accessed faster than the entries in the second-level branch target buffer (Emma discloses, at ¶ [0082], a processor having a small fast L1 branch history table (BHT), and a larger slower L2 BHT.); 
an instruction fetch unit coupled to the first-level branch target buffer and the second-level branch target buffer, the instruction fetch unit including circuitry configured to add, for a first branch instruction, one or more entries corresponding to the first branch instruction into the first-level branch target buffer when the one or more entries corresponding to the first branch instruction are identified in the second-level branch target buffer (Emma discloses, at ¶ [0103], transferring entries found in the L2 BHT to the L1 BHT. Emma also discloses, at ¶ [0085], using an instruction fetching mechanism to implement transferring from the L2 BHT to the L1 BHT.); and 
add the one or more entries corresponding to the first branch instruction into the first-level branch target buffer when it is determined that there is a performance loss when an instruction stream including a branch instruction having a branch instruction address matching the first branch instruction is executed  (Emma discloses, at ¶ [0084], that prefetching from the L2 BHT to the L1 BHT improves performance, i.e., by staying ahead of the L1 BHT. This indicates that a performance loss would otherwise occur, which applies to instruction streams including the given branch instruction, i.e., having a branch address matching the first branch instruction.); and 
determine whether there is a performance loss according to whether at least a pre- set number of instructions are stored in an instruction cache register (Emma discloses, at ¶ [0086], determining that the instruction fetch mechanism is ahead of the decoder, in order to avoid pipeline stalls. As disclosed at ¶ [0045], this involves determining whether the instruction buffer stores the needed instructions. As disclosed at ¶ [0058], if the instruction buffer empties, i.e., if the number of instructions falls below the pre-set number of one, there is a delay, i.e., a performance loss.); and
an execution unit including circuitry configured to execute the first branch instruction (Emma discloses, at ¶ [0047], an execution unit, which executes branch instructions.).

Response to Arguments
On page 13 of the response filed September 14, 2022 (“response”), the Applicant argues, “Emma repeatedly emphasizes that "the L2 BHT prefetching mechanism must stay ahead of the L1 BHT branch prediction mechanism." This is to avoid pipeline stalls, which results in a performance loss. See Emma, paragraph 0002. However, Emma contains no teaching to quantify a number of pipeline stalls that indicates a performance loss. Contrast this with amended claim 1, which "determine[s] whether there is a performance loss according to whether at least a pre-set number of instructions are stored in an instruction cache register." The present claims and Emma define the term "performance loss" in substantially different ways. Emma contains no teaching about determining a performance loss based on a number of instructions stored in an instruction cache register. Nor does Emma teach "add[ing] the one or more entries corresponding to the first branch instruction into the first-level branch target buffer when it is determined that there is a performance loss" as recited in amended independent claim 1. Emma teaches techniques for avoiding pipeline stalls and does not teach adding entries to the L1 BHT when it is determined that there is a pipeline stall.”
Though fully considered, the Examiner respectfully disagrees. As an initial point, any pipeline stall indicates a performance loss. Therefore, the Applicant’s mention of Emma’s purported lack of quantification regarding the number of stalls is not dispositive.
The Applicant’s arguments mention that the claims define “performance loss” differently than Emma does. The Examiner contends that the claims do not actually define performance loss. For that matter, the written description is also pretty thin on details regarding what performance loss means. It appears that the performance loss referred to, and which the invention evidently intends to avoid, is the insertion of pipeline bubbles, which are akin to pipeline stalls. Therefore, the Examiner disagrees that there is substantial difference in the performance loss addressed by the claims and by Emma. 
The claims recite that determining whether there is a performance loss is based on whether at least a pre-set number of instructions are in an instruction cache. The Examiner maintains that Emma likewise teaches this features. Specifically, Emma teaches preventing the number of instructions in an instruction buffer from reaching zero. In that case, e.g., the case in which the fetch stage failed to stay ahead of the decode stage, a stall would result. 
The Examiner submits that the Applicant’s claims are overly broad. The specification describes, e.g., at Figure 5, first determine if an entry is found in the L1 BTB. If so, compare the number of instructions present in a an instruction cache to a preset value. If the number is less than the preset value, store the found entry in the L0 BTB. If the number is greater than the preset value, skip storing. This level of detail is significantly higher than that found in the claims. Given the broad language used in the claims, the Examiner maintains that Emma discloses all elements of the claims. See also the art cited as pertinent below, i.e., Vasekin, which discloses that it is known to compare the number of instructions in an instruction queue to a threshold. For at least the foregoing reasons, the Applicant’s arguments are deemed unpersuasive. 

On pages 13-14 of the response the Applicant presents similar arguments regarding the remaining claims 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 7447883 by Vasekin discloses determining if instructions in an instruction queue falls below a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183